Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Detailed Action
                                                       112B Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, the last 4 lines, it appears the claims  were intended to recite different limitations but appear to recite the same limitation. Hence, only one limitation is set forth with no alternative limitation. Correction is required.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 3-7, 9-11, 19 and 20 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Cheuvront (20170361468).
    With respect to claim 1, Cheuvront teaches a computer implemented method, comprising: obtaining images captured by camera 310 (see also sensors 102A and 102B) regarding pictures depicting an area of property (home 10). Cheuvront teaches identifying landmarks in the area, see col. 16, lines 24-25; col. 17, lines 40-45 and col. 38, lines 35-40.  Cheuvront teaches determining the stability of  the landmark. The stability of the landmark is determined as the presence or absence of the landmarks over time. In col. 13, lines 20-25.  Cheuvront teaches the detection of the movement of the user 100.  At col. 15, line 65 to  col. 16, line 20, Cheuvront teaches the movement of the robot around different objects over time.  Hence, Cheuvront suggests that landmarks that were present in one time and not present in a different time are inherently not stable. In contradistinction, objects such as floors and walls are stable. 
Cheuvront teaches generating  a map, see col. 29, lines 4-10 and col. 27, line 58 to col. 28, line 9.  Cheuvront teaches transmitting a map to one or more electronic devices (computing system 200  or media device 400).  

     With respect to claim 3, Cheuvront teaches capturing images that depicted form a particular location such as a kitchen, (see sections 20A, 20B and 20C as set forth at col. 17, lines 38-50). Cheuvront teaches capturing images of different perspectives or poses, see col. 16, lines 7 and 25.

    With respect to claim 4, Cheuvront teaches landmarks are identified by objects (features within a room) or  surface (traversable or non-traversable floor) of an object using SLAM algorithms, wherein  the object or surface is  landmark (feature) with respect to other features.

     With respect to claim 5, Cheuvront teaches at least a SLAM algorithm for providing localization of the features to identify  discrete objects (features- set froth at col. 17, line 25) of areas of the home; discrete surfaces (floors as features set forth at col. 17, line 26) based on the images of the areas of the property (home 10).

    Cheuvront teaches an areas such as rooms 20A, 20B and 20C for housing discrete objects based on images obtained from camera 310.

     With respect to claim 6, Cheuvront teaches SLAM for classifying objects and surfaces wherein  the algorithms detect the objects based on the classification of the room, for example, a refrigerator is identified as being in a kitchen.  Cheuvront teaches the expected stability (confidence rating) based on the object and the surface the object is found, such as a refrigerator on the kitchen floor. See col. 28, lines 10-15.  Cheuvront teaches determining the stability of  the landmark. The stability of the landmark is determined as the presence or absence of the landmarks over time. In col. 13, lines 20-25.  

     With respect to claim 7, Cheuvront teaches  SLAM as an algorithm for classifying objects and surfaces upon which the objects lay. Cheuvront further teaches classifying an object as being planar such as a floor or wall and non-planer, such as the ledge where a horizontal portion of a stair meets the vertical portion of the stair. Cheuvront further teaches determining a confidence rating (expected stability) for each landmark which utilizes the surface on which the object is based, such as a refrigerator disposed on a kitchen floor. Cheuvront teaches non-planar classifications for example, where the robot identifies a stair which has  a ledge in which the horizontal portion of the stair meets the vertical portion. See col. 17, lines 23-50 and col. 28, lines 10-15.

     With respect to claim 9, Cheuvront teaches landmarks wherein the grouping of the related surfaces are walls and floors. See col. 17, lines 25-30 and col. 21, line 44.

     With respect to claim 10, Cheuvront teaches related surfaces  that are adjacent to one another, such as walls and floors; surfaces that are complainer, such as the horizontal section of a stair and the floor attached to the stair. Cheuvront teaches surfaces that have a distance between sections of traversable surfaces, separated by  a portion that is  non-traversable. See col. 17, lines 25-50.

     With respect to claim 11, Cheuvront teaches grouping of  particular surfaces such as where the wall and floor come together in a kitchen when identifying objects in rooms 20A, 20B or 20C in relation to the property (home 10), see col. 17, lines 10-14.

    With respect to claim 19, Cheuvront teaches a system, according to figure 5, comprising: at least one computer (processor identified at col. 57, lines 45-62); one or more computer readable medium storing instructions (see col. 57, lines 42, 43 and 55-57 that when executed, case the computer to perform the operations comprising:
obtaining images captured by camera 310 (see also sensors 102A and 102B) regarding pictures depicting an area of property (home 10). Cheuvront teaches identifying landmarks in the area, see col. 16, lines 24-25; col. 17, lines 40-45 and col. 38, lines 35-40.  Cheuvront teaches determining the stability of  the landmark. The stability of the landmark is determined as the presence or absence of the landmarks over time. In col. 13, lines 20-25.  Cheuvront teaches the detection of the movement of the user 100.  At col. 15, line 65 to  col. 16, line 20, Cheuvront teaches the movement of the robot around different objects over time.  Hence, Cheuvront suggests that landmarks that were present in one time and not present in a different time are inherently not stable. In contradistinction, objects such as floors and walls are stable. 
Cheuvront teaches generating  a map, see col. 29, lines 4-10 and col. 27, line 58 to col. 28, line 9.  Cheuvront teaches transmitting a map to one or more electronic devices (computing system 200  or media device 400).  

     With respect to claim 20, Cheuvront teaches at least one non-transisotry computer -readable medium (see col. 57, line 45) for storing instructions  that when executed by a processor (computer),  cause one or more processors  to perform the operations comprising:
obtaining images captured by camera 310 (see also sensors 102A and 102B) regarding pictures depicting an area of property (home 10). Cheuvront teaches identifying landmarks in the area, see col. 16, lines 24-25; col. 17, lines 40-45 and col. 38, lines 35-40.  Cheuvront teaches determining the stability of  the landmark. The stability of the landmark is determined as the presence or absence of the landmarks over time. In col. 13, lines 20-25.  Cheuvront teaches the detection of the movement of the user 100.  At col. 15, line 65 to  col. 16, line 20, Cheuvront teaches the movement of the robot around different objects over time.  Hence, Cheuvront suggests that landmarks that were present in one time and not present in a different time are inherently not stable. In contradistinction, objects such as floors and walls are stable. 
Cheuvront teaches generating  a map, see col. 29, lines 4-10 and col. 27, line 58 to col. 28, line 9.  Cheuvront teaches transmitting a map to one or more electronic devices (computing system 200  or media device 400).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheuvront in view of Kagnew (20190333302).

     Cheuvront teaches all of the subject matter upon which the claim depends, including the use of a robot 300  in operation within a home 10.  
    What is not taught by Cheuvront is that the robot can fly within the home.
     Kagnew teaches a flying robot (drone) operable within a house dwelling in such a way that a package can be delivered into the house. See paragraph 37 and figure 7.

    Since Kagnew provides the motivation for a robot flying in a house, the purpose of using flying robots as opposed to ground robots would have been recognized by Cheuvront as set forth by Kagnew.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to substitute a flying robot in place of the mobile floor robot for the purpose of obtaining landmarks suitable for determining which are stable or not for the purpose of generating a map of the home which could be sent to devices 200 and 400 taught by Cheuvront.





                Claims Objected As Containing Allowable Subject Matter


Claims 8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664